Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

by and between

 

DEMAND MEDIA, INC.

 

and

 

RIGHTSIDE GROUP, LTD.

 

dated as of

 

August 1, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.1

Certain Definitions

2

Section 1.2

Interpretation

4

 

 

 

ARTICLE II

 

SERVICES

 

 

 

Section 2.1

Rightside Services

5

Section 2.2

Demand Media Services

6

Section 2.3

Additional Rightside Services

6

Section 2.4

Additional Demand Media Services

7

Section 2.5

No Violations

7

Section 2.6

Third-Party Providers

7

Section 2.7

Independent Contractor

8

Section 2.8

Employees and Representatives

9

Section 2.9

Access

9

Section 2.10

Service Managers; Disputes

9

 

 

 

ARTICLE III

 

PAYMENT

 

 

 

Section 3.1

Pricing

10

Section 3.2

Taxes

10

Section 3.3

Billing and Payment

11

Section 3.4

Budgeting and Accounting

12

 

 

 

ARTICLE IV

 

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.1

Rightside Disclaimer

12

Section 4.2

Demand Media Disclaimer

12

Section 4.3

As Is; Where Is

12

 

 

 

ARTICLE V

 

INDEMNIFICATION; LIMITATION OF LIABILITY

 

 

 

Section 5.1

Indemnification by Rightside

12

Section 5.2

Indemnification by Demand Media

13

Section 5.3

Limitation of Liability

13

Section 5.4

Indemnification Procedure; Other Rights

13

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

FORCE MAJEURE

 

 

 

Section 6.1

General

13

Section 6.2

Notice

14

Section 6.3

Subcontractors; Fees

14

Section 6.4

Limitations

15

 

 

 

ARTICLE VII

 

TERM AND TERMINATION

 

 

 

Section 7.1

Term of Services

15

Section 7.2

Term and Termination of Agreement

15

 

 

 

ARTICLE VIII

 

CONFIDENTIALITY

 

 

 

Section 8.1

Confidentiality

16

Section 8.2

System Security

16

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

Section 9.1

Further Assurances

17

Section 9.2

Amendments and Waivers

17

Section 9.3

Entire Agreement

17

Section 9.4

Third-Party Beneficiaries

18

Section 9.5

Notices

18

Section 9.6

Counterparts; Electronic Delivery

18

Section 9.7

Titles and Headings

18

Section 9.8

Severability

18

Section 9.9

Assignability; Binding Effect

18

Section 9.10

Governing Law

18

Section 9.11

Construction

18

Section 9.12

Performance

19

Section 9.13

Title and Headings

19

Section 9.14

Exhibits

19

 

Exhibit A— Rightside Services

 

Exhibit B— Demand Media Services

 

ii

--------------------------------------------------------------------------------


 

FORM OF

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (as the same may be amended or supplemented
from time to time, this “Agreement”) is entered into as of August 1, 2014, by
and between Demand Media, Inc., a Delaware corporation (“Demand Media”), and
Rightside Group, Ltd., a Delaware corporation (“Rightside”).  Demand Media and
Rightside are sometimes referred to herein individually as a “Party,” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Demand Media, acting through its direct and indirect Subsidiaries, owns
and conducts the Demand Media Business and the Rightside Business;

 

WHEREAS, Demand Media and Rightside have entered into a Separation and
Distribution Agreement, dated as of the date hereof (the “Separation
Agreement”), pursuant to which Demand Media will be separated into two
independent publicly-traded companies:  (a) Rightside, which, following
consummation of the transactions contemplated by the Separation Agreement, will
own, operate and conduct the Rightside Business, and (b) Demand Media, which,
following the consummation of the transactions contemplated by the Separation
Agreement, will own, operate and conduct the Demand Media Business;

 

WHEREAS, in connection with the Spin-Off, Rightside desires to procure certain
services from Demand Media, and Demand Media is willing to provide such services
to Rightside, during a transition period commencing on the Distribution Date, on
the terms and subject to the conditions set forth in this Agreement;

 

WHEREAS, in connection with the Spin-Off, Demand Media desires to procure
certain services from Rightside, and Rightside is willing to provide such
services to Demand Media, during a transition period commencing on the
Distribution Date, on the terms and subject to the conditions set forth in this
Agreement;

 

WHEREAS, each Party desires to set forth in this Agreement the principal terms
and conditions pursuant to which it will provide or receive such services; and

 

WHEREAS, the execution of this Agreement by the Parties is a condition precedent
to the consummation of the transactions contemplated by the Separation
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Certain Definitions.  Capitalized
terms used but not defined in this Agreement shall have the respective meanings
ascribed to such terms in the Separation Agreement.  As used in this Agreement
(including in Exhibit A and Exhibit B), the following capitalized terms shall
have the following meanings, applicable both to the singular and the plural
forms of the terms described:

 

“Additional Demand Media Services” has the meaning set forth in Section 2.4.

 

“Additional Demand Media Third-Party Providers” has the meaning set forth in
Section 2.6(c).

 

“Additional Interest” has the meaning set forth in Section 3.3(e).

 

“Additional Rightside Services” has the meaning set forth in Section 2.3.

 

“Additional Rightside Third-Party Providers” has the meaning set forth in
Section 2.6(b).

 

“Affiliate” has the meaning set forth in the Separation Agreement.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Agreement Disputes “ has the meaning set forth in the Separation Agreement.

 

“Agreement Term” has the meaning set forth in Section 7.2.

 

“Ancillary Agreements” has the meaning set forth in the Separation Agreement.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended.

 

“Business Day” has the meaning set forth in the Separation Agreement.

 

“Contract” has the meaning set forth in the Separation Agreement.

 

“Demand Media” has the meaning set forth in the preamble to this Agreement.

 

“Demand Media Business” has the meaning set forth in the Separation Agreement.

 

“Demand Media Entities” has the meaning set forth in the Separation Agreement
(each, a “Demand Media Entity”).

 

“Demand Media Indemnitees” has the meaning set forth in the Separation
Agreement.

 

“Demand Media Payment Date” has the meaning set forth in Section 3.3(d).

 

2

--------------------------------------------------------------------------------


 

“Demand Media Service Costs” means the amounts to be paid by Demand Media to
Rightside for Demand Media Services provided pursuant to this Agreement.

 

“Demand Media Services” means the services identified in Exhibit B.

 

“Demand Media Systems” has the meaning set forth in Section 8.2(b).

 

“Distribution” has the meaning set forth in the Separation Agreement.

 

“Distribution Date” has the meaning set forth in the Separation Agreement.

 

“Early Termination” has the meaning set forth in Section 7.1.

 

“Entities” has the meaning set forth in the Separation Agreement (each an
“Entity”).

 

“Governmental Authority” has the meaning set forth in the Separation Agreement.

 

“Initial Service Term” has the meaning set forth in Section 7.2.

 

“Known Demand Media Third-Party Providers” has the meaning set forth in
Section 2.6(c).

 

“Known Rightside Third-Party Providers” has the meaning set forth in
Section 2.6(b).

 

“Law” has the meaning set forth in the Separation Agreement.

 

“Losses” has the meaning set forth in the Separation Agreement.

 

“Outside Initial Service Term” has the meaning set forth in Section 7.2.

 

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Rightside” has the meaning set forth in the preamble to this Agreement.

 

“Rightside Business” has the meaning set forth in the Separation Agreement.

 

“Rightside Entities” has the meaning set forth in the Separation Agreement
(each, a “Rightside Entity”).

 

“Rightside Indemnitees” has the meaning set forth in the Separation Agreement.

 

“Rightside Payment Date” has the meaning set forth in Section 3.3(c).

 

“Rightside Service Costs” means the amounts to be paid by Rightside to Demand
Media for Rightside Services provided pursuant to this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Rightside Services” means the services identified in Exhibit A.

 

“Rightside Systems” has the meaning set forth in Section 8.2(a).

 

“Sales Taxes” has the meaning set forth in Section 3.2.

 

“Security Regulations” has the meaning set forth in Section 8.2(a).

 

“Separation Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Service Costs” means, collectively, the Rightside Service Costs and the Demand
Media Service Costs.

 

“Service Manager” has the meaning set forth in Section 2.10.

 

“Services” means, collectively, the Rightside Services and the Demand Media
Services.

 

“Spin-Off” has the meaning set forth in the Separation Agreement.

 

“Subsidiary” has the meaning set forth in the Separation Agreement.

 

“Third-Party Products and Services” has the meaning set forth in Section 2.6(a).

 

“Third-Party Providers” has the meaning set forth in Section 2.6(a).

 

Section 1.2                                    Interpretation.  In this
Agreement, unless the context clearly indicates otherwise:

 

(a)           words used in the singular include the plural and words used in
the plural include the singular;

 

(b)           the words “include,” “includes” and “including” shall be deemed to
be followed by the words “without limitation”;

 

(c)           the word “or” shall have the inclusive meaning represented by the
phrase “and/or”;

 

(d)           relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”;

 

(e)           accounting terms used herein shall have the meanings historically
ascribed to them by Demand Media and its Subsidiaries, including Rightside, in
its and their internal accounting and financial policies and procedures in
effect immediately prior to the date of this Agreement;

 

(f)            all references herein to Articles, Sections, paragraphs,
subparagraphs, clauses or Exhibits shall be deemed references to Articles,
Sections, paragraphs, subparagraphs or clauses of, or Exhibits to, this
Agreement;

 

4

--------------------------------------------------------------------------------


 

(g)           reference to any agreement, instrument or other document means
such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
by this Agreement;

 

(h)           reference to any Law means such Law (including any and all
rules and regulations promulgated thereunder) as amended, modified, codified or
reenacted, in whole or in part, and in effect at the time of determining
compliance or applicability;

 

(i)            references to any Person include such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement; a reference to such Person’s “Subsidiaries” shall be deemed to
mean such Person’s Subsidiaries following the Distribution, and any reference to
a third party shall be deemed to mean a Person who is not a Party or a
Subsidiary of a Party;

 

(j)            if there is any conflict between the provisions of the main body
of this Agreement and Exhibit A or Exhibit B, the provisions of the main body of
this Agreement shall control unless explicitly stated otherwise in Exhibit A or
Exhibit B, as applicable;

 

(k)           if there is any conflict between the provisions of this Agreement
and the Separation Agreement, the provisions of this Agreement shall control
(but only with respect to the subject matter hereof) unless explicitly stated
otherwise herein; and

 

(l)            any portion of this Agreement obligating a Party to take any
action or to refrain from taking any action, as the case may be, shall mean that
such Party shall also be obligated to cause its relevant Subsidiaries to take
such action or to refrain from taking such action, as the case may be.

 

ARTICLE II

 

SERVICES

 

Section 2.1                                    Rightside Services.

 

(a)           Except as otherwise set forth in Exhibit A, Demand Media shall use
commercially reasonable efforts to provide (or cause another applicable Demand
Media Entity to provide) to Rightside (or another applicable Rightside Entity)
each Rightside Service in a manner, scope, nature, timeliness and quality
consistent with the manner, scope, nature, timeliness and quality in which such
Rightside Service (i) was provided to Rightside (or such other applicable
Rightside Entity) prior to the Distribution Date by Demand Media (or such other
applicable Demand Media Entity) and (ii) is provided after the Distribution Date
by Demand Media (or such other applicable Demand Media Entity) for its own
business.

 

(b)           For those services provided to Rightside prior to the Distribution
Date, Rightside shall use the Rightside Services for substantially the same
purposes and in substantially the same manner (including as to volume, amount,
level or frequency, as applicable) as such services have been used immediately
prior to the Distribution Date; provided that Exhibit A shall control the scope
of, and any limitation on, the Rightside Services to be provided (to the extent
set forth therein) including any Rightside Services that were not

 

5

--------------------------------------------------------------------------------


 

previously provided to Rightside prior to the Distribution Date, unless
otherwise agreed in writing.

 

(c)           Rightside agrees to use commercially reasonable efforts to reduce
or eliminate its dependency on the Rightside Services as soon as reasonably
practicable; provided that Rightside may utilize the Rightside Services for the
periods set forth on Exhibit A, including any permitted extensions thereof
approved in accordance with this Agreement.

 

Section 2.2                                    Demand Media Services.

 

(a)           Except as otherwise set forth in Exhibit B, Rightside shall use
commercially reasonable efforts to provide (or cause another applicable
Rightside Entity to provide) to Demand Media (or another applicable Demand Media
Entity) each Demand Media Service in a manner, scope, nature, timeliness and
quality consistent with the manner, scope, nature, timeliness and quality in
which such Demand Media Service (i) was provided to Demand Media (or such other
applicable Demand Media Entity) prior to the Distribution Date by Rightside (or
such other applicable Rightside Entity) and (ii) is provided after the
Distribution Date by Rightside (or such other applicable Rightside Entity) for
its own business.

 

(b)           For those services provided to Demand Media prior to the
Distribution Date, Demand Media shall use the Demand Media Services for
substantially the same purposes and in substantially the same manner (including
as to volume, amount, level or frequency, as applicable) as such services have
been used immediately prior to the Distribution Date; provided that Exhibit B
shall control the scope of, and any limitation on, the Demand Media Services to
be provided (to the extent set forth therein) including any Demand Media
Services that were not previously provided to Demand Media prior to the
Distribution Date, unless otherwise agreed in writing.

 

(c)           Demand Media agrees to use commercially reasonable efforts to
reduce or eliminate its dependency on the Demand Media Services as soon as
reasonably practicable; provided that Demand Media may utilize the Demand Media
Services for the periods set forth on Exhibit B, including any permitted
extensions thereof approved in accordance with this Agreement.

 

Section 2.3            Additional Rightside Services.  If Rightside reasonably
determines that additional transition services not listed in Exhibit A are
necessary to conduct the Rightside Business after the Distribution Date,
Rightside shall provide written notice to Demand Media requesting Demand Media
(i) to provide additional (including as to volume, amount, level or frequency,
as applicable) or different services which Demand Media is not expressly
obligated to provide under this Agreement if such services are of the type and
scope provided by Demand Media (or other Demand Media Entity) (including any
employee of Demand Media or such other Demand Media Entity) for Rightside prior
to the Distribution Date, or (ii) expand the scope of any Rightside Service
(such additional or expanded services, the “Additional Rightside Services”). 
Demand Media shall consider such request in good faith and shall use
commercially reasonable efforts to provide any such Additional Rightside
Service; provided that neither Demand Media nor any other Demand Media Entity
shall be obligated to perform any Additional Rightside Services if Demand Media
or such other Demand Media Entity, in its reasonable

 

6

--------------------------------------------------------------------------------


 

judgment, does not have adequate resources to perform such Additional Rightside
Services or if the provision of such Additional Rightside Services would
interfere with the operation of the Demand Media Business.  Demand Media shall
notify Rightside within ten (10) Business Days of receipt of such request as to
whether it will or will not provide the Additional Rightside Services.  If
Demand Media agrees to provide Additional Rightside Services pursuant to this
Section 2.3, then the Parties shall in good faith negotiate the terms of a
supplement to Exhibit A which will describe in reasonable detail the service,
project scope, term, price and payment terms to be charged for each Additional
Rightside Service.  Once agreed to in writing, the supplement to Exhibit A shall
be deemed part of this Agreement as of such date, and the Additional Rightside
Services shall be deemed “Rightside Services” provided hereunder, in each case
subject to the terms and conditions of this Agreement.

 

Section 2.4            Additional Demand Media Services.  If Demand Media
reasonably determines that additional transition services not listed in
Exhibit B are necessary to conduct the Demand Media Business after the
Distribution Date, Demand Media shall provide written notice to Rightside
requesting Rightside (i) to provide additional (including as to volume, amount,
level or frequency, as applicable) or different services which Rightside is not
expressly obligated to provide under this Agreement if such services are of the
type and scope provided by Rightside (or other Rightside Entity) (including any
employee of Rightside or such other Rightside Entity) for Demand Media prior to
the Distribution Date, or (ii) expand the scope of any Demand Service (such
additional or expanded services, the “Additional Demand Media Services”). 
Rightside shall consider such request in good faith and shall use commercially
reasonable efforts to provide any such Additional Demand Media Service; provided
that neither Rightside nor any other Rightside Entity shall be obligated to
perform any Additional Demand Media Services if Rightside or such other
Rightside Entity, in its reasonable judgment, does not have adequate resources
to perform such Additional Demand Media Services or if the provision of such
Additional Demand Media Services would interfere with the operation of the
Rightside Business.  Rightside shall notify Demand Media within ten
(10) Business Days of receipt of such request as to whether it will or will not
provide the Additional Demand Media Services.  If Rightside agrees to provide
Additional Demand Media Services pursuant to this Section 2.4, then the Parties
shall in good faith negotiate the terms of a supplement to Exhibit B which will
describe in reasonable detail the service, project scope, term, price and
payment terms to be charged for each Additional Demand Media Service.  Once
agreed to in writing, the supplement to Exhibit B shall be deemed part of this
Agreement as of such date, and the Additional Demand Media Services shall be
deemed “Demand Media Services” provided hereunder, in each case subject to the
terms and conditions of this Agreement.

 

Section 2.5            No Violations.  Notwithstanding anything to the contrary
in this Agreement, neither Party (nor any Entity affiliated with such Party)
shall be required to perform Services hereunder or to take any actions relating
thereto that conflict with or violate any applicable Law or any material
Contract, sublicense, authorization, certification or permit.

 

Section 2.6            Third-Party Providers.

 

(a)           Each Party shall use commercially reasonable efforts to obtain any
required consents, licenses or approvals of the providers (“Third-Party
Providers”) of any products or services required to be used in providing any
Services pursuant to this Agreement

 

7

--------------------------------------------------------------------------------


 

(“Third-Party Products and Services”).  The Parties understand and agree that
provision of any Services requiring the use of any Third-Party Products and
Services shall be subject to receipt of any required consents, licenses or
approvals of the applicable Third-Party Providers.

 

(b)           With respect to each Rightside Service, (i) Rightside hereby
consents to Demand Media’s use of any Third-Party Provider(s) named in Exhibit A
with respect to such Rightside Service (“Known Rightside Third-Party Providers”)
and (ii) if, after the date of this Agreement, Demand Media reasonably
determines that it requires the use of Third-Party Providers in addition to the
Known Rightside Third-Party Providers (“Additional Rightside Third-Party
Providers”) in providing such Rightside Service, the use of such Additional
Rightside Third-Party Providers shall require the written consent of Rightside’s
Service Coordinator and, subject to Section 2.6(d), such consent will not be
unreasonably withheld, conditioned or delayed.

 

(c)           With respect to each Demand Media Service, (i) Demand Media hereby
consents to Rightside’s use of any Third-Party Provider(s) named in Exhibit B
with respect to such Demand Media Service (“Known Demand Media Third-Party
Providers”) and (ii) if, after the date of this Agreement, Rightside reasonably
determines that it requires the use of Third-Party Providers in addition to the
Known Demand Media Third-Party Providers (“Additional Demand Media Third-Party
Providers”) in providing such Demand Media Service, the use of such Additional
Demand Media Third-Party Providers shall require the written consent of Demand
Media’s Service Coordinator and, subject to Section 2.6(d), such consent will
not be unreasonably withheld, conditioned or delayed.

 

(d)           Notwithstanding the foregoing, in those instances in which the use
of Third-Party Products and Services will require payment of additional
consideration by either Party and the payment of such additional consideration
is not contemplated by this Agreement (including Exhibit A or Exhibit B, as
applicable) or has not been previously agreed by the Parties, then (x) in
connection with the provisions of the Rightside Services: (i) Demand Media will
provide Rightside with ten (10) Business Days’ prior written notice detailing
the amount of such additional consideration and (ii) Rightside will then have
the option to (A) procure its own Third Party Products and Services at its own
expense or (B) authorize Demand Media to incur the required additional
consideration on its behalf and at Rightside’s expense and such additional
consideration will be deemed a Rightside Service Cost under this Agreement, and
(y) in connection with the provisions of the Demand Media Services by Rightside
(i) Rightside will provide Demand Media with ten (10) Business Days’ prior
written notice detailing the amount of such additional consideration and
(ii) Demand Media will then have the option to (A) procure its own Third Party
Products and Services at its own expense or (B) authorize Rightside to incur the
required additional consideration on its behalf and at Demand Media’s expense
and such additional consideration will be deemed a Demand Media Service Cost
under this Agreement

 

Section 2.7            Independent Contractor.  Each Party (and each applicable
Entity affiliated with such Party) shall act under this Agreement solely as an
independent contractor, and not as an agent, of the other Party (and each
applicable Entity affiliated with such other Party).

 

8

--------------------------------------------------------------------------------


 

Section 2.8            Employees and Representatives.

 

(a)           Unless otherwise agreed in writing, each employee and
representative of Demand Media (or other Demand Media Entity) that provides
Rightside Services to Rightside (or other Rightside Entity) pursuant to this
Agreement shall (a) be deemed for all purposes to be an employee or
representative of Demand Media (or such other Demand Media Entity) and not an
employee or representative of Rightside (or such other Rightside Entity) and
(b) be under the direction, control and supervision of Demand Media (or such
other Demand Media Entity), and Demand Media (or such other Demand Media Entity)
shall have the sole right to exercise all authority with respect to the
employment (including termination of employment) and assignment of such employee
or representative and shall have the sole responsibility to pay for all
personnel and other related expenses, including salary or wages, of such
employee or representative.

 

(b)           Unless otherwise agreed in writing, each employee and
representative of Rightside (or other Rightside Entity) that provides Demand
Media Services to Demand Media (or other Demand Media Entity) pursuant to this
Agreement shall (a) be deemed for all purposes to be an employee or
representative of Rightside (or such other Rightside Entity) and not an employee
or representative of Demand Media (or such other Demand Media Entity) and (b) be
under the direction, control and supervision of Rightside (or such other
Rightside Entity), and Rightside (or such other Rightside Entity) shall have the
sole right to exercise all authority with respect to the employment (including
termination of employment) and assignment of such employee or representative and
shall have the sole responsibility to pay for all personnel and other related
expenses, including salary or wages, of such employee or representative.

 

Section 2.9                                    Access.

 

(a)           Rightside shall provide (or cause any other applicable Rightside
Entity to provide) Demand Media (or any other applicable Demand Media Entity)
such reasonable access to the employees, representatives, facilities and books
and records of Rightside (or such other Rightside Entity) as Demand Media (or
such other Demand Media Entity) shall reasonably request in order to enable
Demand Media (or such other Demand Media Entity) to provide any Rightside
Service required under this Agreement.  Demand Media (or any other applicable
Demand Media Entity) receiving access pursuant to this Section 2.9 must conform
with the confidentiality and security provisions in Article VIII, as applicable.

 

(b)           Demand Media shall provide (or cause any other applicable Demand
Media Entity to provide) Rightside (or any other applicable Rightside Entity)
such reasonable access to the employees, representatives, facilities and books
and records of Demand Media (or such other Demand Media Entity) as Rightside (or
such other Rightside Entity) shall reasonably request in order to enable
Rightside (or such other Rightside Entity) to provide any Demand Media Service
required under this Agreement.  Rightside (or any other applicable Rightside
Entity) receiving access pursuant to this Section 2.9 must conform with the
confidentiality and security provisions in Article VIII, as applicable.

 

Section 2.10          Service Managers; Disputes.  Each Party shall appoint a
representative to act as the primary contact with respect to the provision of
the Services (each such person, a “Service Manager”).  The initial Service
Coordinator for Rightside shall be Matt Delgado, or any subsequent designee
notified by Rightside to Demand Media in writing, and the initial Service
Manager for Demand Media shall be Daniel Weinrot, or any subsequent designee
notified by

 

9

--------------------------------------------------------------------------------


 

Demand Media to Rightside in writing. The Service Managers shall meet as
expeditiously as possible to resolve any dispute under this Agreement
(including, but not limited to, any disputes relating to payments under
Article III) within thirty (30) calendar days of identification of such
dispute.  To the extent that the Service Managers are unable to resolve such
dispute within thirty (30) calendar days, the Service Managers shall refer such
dispute to the senior financial officer of each Party who shall attempt to
resolve any such disputes within ten (10) Business Days, and any dispute that is
not resolved by the senior financial officers within ten (10) Business Days
shall be deemed an Agreement Dispute under the Separation Agreement and shall be
resolved in accordance with the dispute resolution procedures set forth in
Article 8 of the Separation Agreement.  Each Party may treat an act of the other
Party’s Service Manager as being authorized by such other Party without
inquiring whether such Service Manager had authority to so act; provided that no
Service Manager shall have authority to amend this Agreement.  Each Party shall
advise the other Party promptly in writing of any change in its respective
Service Manager, setting forth the name of the replacement Service Manager, and
stating that the replacement Service Manager is authorized to act for such Party
in accordance with this Section 2.10.

 

ARTICLE III

 

PAYMENT

 

Section 3.1                                    Pricing.

 

(a)           Each Rightside Service provided by Demand Media (or other
applicable Demand Media Entity) shall be charged to Rightside at the fees for
such Rightside Service set forth in, or otherwise as determined in accordance
with, Exhibit A, and the Rightside Service Costs shall be payable by Rightside
in the manner set forth in Section 3.3.

 

(b)           Each Demand Media Service provided by Rightside (or other
applicable Rightside Entity) shall be charged to Demand Media at the fees for
such Demand Media Service set forth in, or otherwise as determined in accordance
with, Exhibit B, and the Demand Media Service Costs shall be payable by Demand
Media in the manner set forth in Section 3.3.

 

Section 3.2            Taxes.  The Parties acknowledge that fees charged for
Services may be subject to goods and service taxes, value added taxes, sales and
use taxes or similar taxes (collectively, “Sales Taxes”).  With respect to each
Service provided under this Agreement, (a) (i) Demand Media shall be liable for
reporting and paying the Sales Taxes or any other applicable taxes imposed on
fees received for providing such Rightside Service and (ii) Rightside shall be
liable for reporting and paying the Sales Taxes or any other applicable taxes
imposed on fees received for providing such Demand Media Service; and
(b) (i) Rightside shall reimburse Demand Media for the amount of such Sales
Taxes paid on fees received for providing such Rightside Service and (ii) Demand
Media shall reimburse Rightside for the amount of such Sales Taxes paid on fees
received for providing such Demand Media Service.  Rightside shall be liable for
any applicable use taxes imposed on Rightside Services received and Demand Media
shall be liable for any applicable use taxes imposed on Demand Media Services
received.

 

10

--------------------------------------------------------------------------------


 

Section 3.3                                    Billing and Payment.

 

(a)           Rightside Billing.  Within fifteen (15) calendar days after the
end of each month, Demand Media will invoice Rightside for the applicable
Rightside Service Costs on a monthly basis, in arrears, for the prior month just
ended.  The invoice shall set forth in reasonable detail for the period covered
by such invoice (i) the Rightside Services rendered, (ii) the Rightside Service
Costs for each type of Rightside Service provided and (iii) such additional
information as may be reasonably requested by Rightside.

 

(b)           Demand Media Billing.  Within fifteen (15) calendar days after the
end of each month, Rightside will invoice Demand Media for the applicable Demand
Media Service Costs on a monthly basis, in arrears, for the prior month just
ended.  The invoice shall set forth in reasonable detail for the period covered
by such invoice (i) the Demand Media Services rendered, (ii) the Demand Media
Service Costs for each type of Demand Media Service provided and (iii) such
additional information as may be reasonably requested by Demand Media.

 

(c)           Rightside Payment.  Rightside agrees to pay all of the Rightside
Service Costs on or before thirty (30) calendar days after the date on which an
invoice for Rightside Service Costs is delivered to Rightside (the “Rightside
Payment Date”) by check, wire transfer or ACH of immediately available funds to
an account designated in writing from time to time by Demand Media.

 

(d)           Demand Media Payment.  Demand Media agrees to pay all of the
Demand Media Service Costs on or before thirty (30) calendar days after the date
on which an invoice for Demand Media Service Costs is delivered to Demand Media
(the “Demand Media Payment Date”) by check, wire transfer or ACH of immediately
available funds to an account designated in writing from time to time by
Rightside.

 

(e)           Netting of Payments; Late Payments.  The Parties may agree in
advance to net any amount owed by one Party to the other; provided that neither
Party shall be obligated to agree to net any amounts owed.  If a Party fails to
pay any monthly payment on or before the Rightside Payment Date or the Demand
Media Payment Date, as applicable, such Party shall be obligated to pay, in
addition to the amount due pursuant to such invoice, interest on such amount at
a rate per annum equal to 3% (“Additional Interest”); provided that if the
Parties agree to a net amount owed by one Party to the other with respect to
Service Costs in any monthly period, the Party to whom such net amount is owed
shall not be liable for Additional Interest.  Unless otherwise agreed in writing
between the Parties, all payments made pursuant to this Agreement shall be made
in U.S. dollars.

 

(f)            Dispute Resolution.  Notwithstanding the foregoing, if a Party in
good faith disputes any invoiced charge, payment of such charge shall be made
only after mutual resolution of such dispute.  Each Party agrees to notify the
other Party promptly, and in no event later than the Rightside Payment Date or
the Demand Media Payment Date, as applicable, of any disputed charge. 
Additional Interest shall not accrue on any amount in dispute, and no default
shall be alleged until after the Rightside Payment Date or the Demand Media
Payment Date, as applicable.

 

11

--------------------------------------------------------------------------------


 

(g)           Books & Records.  During the Agreement Term, pursuant to
Section 2.9, each Party shall keep such books, records and accounts as are
reasonably necessary to verify the calculation of the fees and related expense
for Services provided hereunder.  Each Party shall provide documentation
supporting any amounts invoiced pursuant to this Section 3.3 as the other Party
may from time to time reasonably request.  Each Party shall have the right to
review such books, records and accounts at any time during normal business hours
upon reasonable written notice, and each Party agrees to conduct any such review
in a manner so as not to unreasonably interfere with the other Party’s normal
business operations.

 

Section 3.4            Budgeting and Accounting.  Upon reasonable request, each
Party will cooperate with the other Party with respect to budgeting and
accounting matters relating to the Services, including providing estimates of
the costs and duration of future Services provided for hereunder.

 

ARTICLE IV

 

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

 

Section 4.1            Rightside Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2.1, RIGHTSIDE ACKNOWLEDGES AND AGREES THAT DEMAND MEDIA (AND EACH
DEMAND MEDIA ENTITY) MAKES NO REPRESENTATIONS OR WARRANTIES (INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR GUARANTIES
OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY SERVICES PROVIDED
HEREUNDER.

 

Section 4.2            Demand Media Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2.2, DEMAND MEDIA ACKNOWLEDGES AND AGREES THAT RIGHTSIDE (AND EACH
RIGHTSIDE ENTITY) MAKES NO REPRESENTATIONS OR WARRANTIES (INCLUDING WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR GUARANTIES OF ANY
KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY SERVICES PROVIDED HEREUNDER.

 

Section 4.3            As Is; Where Is.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE SERVICES (AND ANY RELATED PRODUCTS, IF ANY) TO BE PROVIDED UNDER
THIS AGREEMENT ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS.

 

ARTICLE V

 

INDEMNIFICATION; LIMITATION OF LIABILITY

 

Section 5.1            Indemnification by Rightside.  Rightside, and on behalf
of each other Rightside Entity, hereby agrees to indemnify, defend and hold
harmless the Demand Media Indemnitees from and against any and all Losses
relating to, arising out of or resulting from Rightside’s gross negligence,
willful misconduct or bad faith in the performance of its obligations hereunder,
or a material breach of this Agreement, other than to the extent such

 

12

--------------------------------------------------------------------------------


 

Losses are attributable to the gross negligence, willful misconduct, bad faith
or material breach of this Agreement by Demand Media or any other Demand Media
Entity.

 

Section 5.2            Indemnification by Demand Media.  Demand Media, and on
behalf of each other Demand Media Entity, hereby agrees to indemnify, defend and
hold harmless the Rightside Indemnitees from and against any and all Losses
relating to, arising out of or resulting from Demand Media’s gross negligence,
willful misconduct or bad faith in the performance of its obligations hereunder,
or a material breach of this Agreement, other than to the extent such Losses are
attributable to the gross negligence, willful misconduct, bad faith or material
breach of this Agreement by Rightside or any other Rightside Entity.

 

Section 5.3                                    Limitation of Liability.

 

(a)           IN NO EVENT SHALL ANY PARTY, NOR ANY ENTITY AFFILIATED WITH SUCH
PARTY, NOR ANY DIRECTOR, OFFICER, MANAGER, EMPLOYEE OR AGENT THEREOF, BE LIABLE,
WHETHER IN CONTRACT, IN TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR
OTHERWISE TO THE OTHER PARTY (OR ANY DEMAND MEDIA INDEMNITEES OR RIGHTSIDE
INDEMNITEES, AS APPLICABLE) FOR ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF LOST
PROFITS OR REVENUES) AS A RESULT OF ANY BREACH, PERFORMANCE OR NON-PERFORMANCE
BY SUCH PERSON UNDER THIS AGREEMENT, WHETHER OR NOT SUCH PERSON HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT TO THE EXTENT ANY SUCH AMOUNT IS PAID
TO A THIRD PARTY BY THE INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES.

 

(b)           THE LIABILITIES OF ONE PARTY (AND THE ENTITIES AFFILIATED WITH
SUCH PARTY) TO THE OTHER PARTY (AND THE ENTITIES AFFILIATED WITH SUCH OTHER
PARTY) UNDER THIS AGREEMENT FOR ANY CLAIM SHALL NOT EXCEED, IN THE AGGREGATE, AN
AMOUNT EQUAL TO THE APPLICABLE TOTAL AMOUNT PAID FOR SERVICES RENDERED UNDER
THIS AGREEMENT TO THE OTHER PARTY AND THE ENTITIES AFFILIATED WITH SUCH OTHER
PARTY.

 

Section 5.4            Indemnification Procedure; Other Rights.  All claims for
indemnification pursuant to Section 5.1 or Section 5.2 herein shall be made in
accordance with the procedures set forth in Section 5.3 of the Separation
Agreement and shall be subject to Section 5.4, Section 5.5 and Section 5.6 of
the Separation Agreement.

 

ARTICLE VI

 

FORCE MAJEURE

 

Section 6.1                                    General.

 

(a)           If Demand Media (or any other Demand Media Entity) is prevented
from or delayed in complying, in whole or in part, with any of the terms or
provisions of this

 

13

--------------------------------------------------------------------------------


 

Agreement by reason of fire, flood, storm, earthquake, strike, walkout, lockout
or other labor trouble or shortage, delays by unaffiliated suppliers or
carriers, shortages of fuel, power, raw materials or components, equipment
failure, any law, order, proclamation, regulation, ordinance, demand, seizure or
requirement of any Governmental Authority, riot, civil commotion, war,
rebellion, act of terrorism, nuclear or other accident, explosion, casualty,
pandemic, act of God, or act, omission or delay in acting by any Governmental
Authority or by Rightside (or any other Rightside Entity) or any other cause,
whether or not of a class or kind listed in this sentence, which is beyond the
reasonable control of Demand Media (or any other applicable Demand Media
Entity), then upon notice to Rightside pursuant to Section 6.2(a), the affected
provisions and/or other requirements of this Agreement shall be suspended during
the period of such disability and, unless otherwise set forth herein to the
contrary, Demand Media (and any other applicable Demand Media Entity) shall have
no liability to Rightside (or any other Rightside Entity) in connection
therewith.

 

(b)           If Rightside (or any other Rightside Entity) is prevented from or
delayed in complying, in whole or in part, with any of the terms or provisions
of this Agreement by reason of fire, flood, storm, earthquake, strike, walkout,
lockout or other labor trouble or shortage, delays by unaffiliated suppliers or
carriers, shortages of fuel, power, raw materials or components, equipment
failure, any law, order, proclamation, regulation, ordinance, demand, seizure or
requirement of any Governmental Authority, riot, civil commotion, war,
rebellion, act of terrorism, nuclear or other accident, explosion, casualty,
pandemic, act of God, or act, omission or delay in acting by any Governmental
Authority or by Demand Media (or any other Demand Media Entity) or any other
cause, whether or not of a class or kind listed in this sentence, which is
beyond the reasonable control of Rightside (or any other applicable Rightside
Entity), then upon notice to Demand Media pursuant to Section 6.2(b), the
affected provisions and/or other requirements of this Agreement shall be
suspended during the period of such disability and, unless otherwise set forth
herein to the contrary, Rightside (and any other applicable Rightside Entity)
shall have no liability to Demand Media (or any other Demand Media Entity) in
connection therewith.

 

Section 6.2            Notice.

 

(a)           Upon becoming aware of a disability causing a delay in the
performance or preventing performance of any Services to be provided by Demand
Media (or another Demand Media Entity) under this Agreement, Demand Media shall
promptly notify Rightside in writing of the existence of such disability and the
anticipated duration of the disability.

 

(b)           Upon becoming aware of a disability causing a delay in the
performance or preventing performance of any Services to be provided by
Rightside (or another Rightside Entity) under this Agreement, Rightside shall
promptly notify Demand Media in writing of the existence of such disability and
the anticipated duration of the disability.

 

Section 6.3            Subcontractors; Fees.  Either Party shall have the right,
but not the obligation, to hire or engage one or more subcontractors to perform
the Services affected by the disability for the duration of the period during
which such disability delays or prevents the performance of such Services by the
other Party hereunder, it being agreed that the fees paid or payable under this
Agreement with respect to the Services affected by the disability shall be

 

14

--------------------------------------------------------------------------------


 

reduced (or refunded or abated, if applicable) on a dollar-for-dollar basis for
all amounts paid by such Party to any applicable subcontractors; provided that
the non-performing Party shall not be responsible for the amount of fees charged
by any such subcontractors to perform such Services to the receiving Party to
the extent they exceed the fees payable under this Agreement for such Services.

 

Section 6.4            Limitations.  Each Party shall use its commercially
reasonable efforts to promptly remove any disability under Section 6.1 as soon
as possible; provided that nothing in this Article VI will be construed to
require the settlement of any lawsuit or other legal proceeding, strike,
walkout, lockout or other labor dispute on terms which, in the reasonable
judgment of the affected Party, are contrary to its interest.  It is understood
that the settlement of a lawsuit or other legal proceeding, strike, walkout,
lockout or other labor dispute will be entirely within the discretion of the
affected Party.

 

ARTICLE VII

 

TERM AND TERMINATION

 

Section 7.1            Term of Services.  Subject to the penultimate sentence of
Section 7.2 and except as otherwise set forth in Exhibit A, each of the Services
shall be provided for the term specified in Section 7.2; provided that either
receiving Party shall have the right to terminate one or more of the Services
that it receives under this Agreement at the end of a designated month but prior
to the expiration of its Initial Service Term (as defined below) (“Early
Termination”) by giving the providing Party with prior written notice of Early
Termination in the time frame contemplated under the “Duration” heading as set
forth on each section of Exhibit A or Exhibit B, as applicable.  Except as
otherwise agreed, each Service may only be terminated in whole, and partial
termination of a Service shall not be permitted without the prior approval of
providing Party, such approval not to be unreasonably withheld or delayed.  The
Parties shall cooperate with each other in good faith in their efforts to
reasonably effect early termination of Services, including, where applicable,
partial termination, and to agree in good faith upon appropriate reduction of
the charges hereunder in connection with such early termination.

 

Section 7.2            Term and Termination of Agreement.  This Agreement shall
terminate upon the earlier of (a) the cessation of all Services pursuant to
Section 7.1 or (b) the expiration of the initial term (the “Initial Service
Term”) for each of the Services set forth on Exhibit A or Exhibit B, as
applicable, that have a duration of eighteen (18) months (the “Outside Initial
Service Term”); provided that either Party shall have the right to extend the
term of the applicable Services provided under this Agreement until a date
mutually agreed by the Parties hereto by providing the providing Party with
written notice thereof at least (i) thirty (30) calendar days for each Service
with an Initial Service Term of two (2) or three (3) months, (ii) forty-five
(45) calendar days for each Service with an Initial Service Term of six (6) or
ten (10) months, (iii) sixty (60) calendar days for each Service with an Initial
Service Term of twelve (12) months and (iv) ninety (90) calendar days for each
Service with an Initial Service Term of fifteen (15) or eighteen (18) months, in
each case, prior to the expiration date for each of the Services contemplated by
Exhibit A and Exhibit B of this Agreement; provided further that Articles
III, IV, V and VIII shall survive the termination of this Agreement, and any
such termination shall not affect any payment obligation for Services rendered
prior to termination.  Notwithstanding

 

15

--------------------------------------------------------------------------------


 

the foregoing:  (i) the Parties may terminate this Agreement by mutual written
consent and (ii) the Parties each reserve the right to immediately terminate
this Agreement by written notice to the other Party in the event that such other
Party shall have (A) applied for or consented to the appointment of a receiver,
trustee or liquidator; (B) admitted in writing an inability to pay debts as they
mature; (C) made a general assignment for the benefit of creditors; or (D) filed
a voluntary petition, or have filed against it a petition, for an order of
relief under the Bankruptcy Code.  The period from the Distribution Date to the
date of termination of this Agreement in accordance with this Section 7.2 is
referred to as the “Agreement Term.”

 

ARTICLE VIII

 

CONFIDENTIALITY

 

Section 8.1            Confidentiality.  Each Party agrees that the specific
terms and conditions of this Agreement and any information conveyed or otherwise
received by or on behalf of a Party in conjunction herewith shall be
Confidential Information subject to the confidentiality provisions (and
exceptions thereto) set forth in Section 7.4 of the Separation Agreement.

 

Section 8.2            System Security.

 

(a)           If Demand Media (or another Demand Media Entity) is given access
to the computer systems or software (collectively, “Rightside Systems”) of
Rightside (or another Rightside Entity) in connection with the provision of a
Rightside Service, Demand Media shall comply (or cause such other Demand Media
Entity to comply) with all of the system security policies, procedures and
requirements (collectively, “Security Regulations”) of Rightside (or such other
Rightside Entity), and shall not (or shall cause such other Demand Media Entity
not to) tamper with, compromise or circumvent any security or audit measures
employed by Rightside (or such other Rightside Entity).  Demand Media shall (or
shall cause such other Demand Media Entity to) access and use only those
Rightside Systems of Rightside (or such other Rightside Entity) for which it has
been granted the right to access and use.

 

(b)           If Rightside (or another Rightside Entity) is given access to the
computer systems or software (collectively, “Demand Media Systems”) of Demand
Media (or another Demand Media Entity) in connection with the provision of a
Demand Media Service, Rightside shall comply (or cause such other Rightside
Entity to comply) with all of the Security Regulations of Demand Media (or such
other Demand Media Entity), and shall not (or shall cause such other Rightside
Entity not to) tamper with, compromise or circumvent any security or audit
measures employed by Demand Media (or such other Demand Media Entity). 
Rightside shall (or shall cause such other Rightside Entity to) access and use
only those Demand Media Systems of Demand Media (or such other Demand Media
Entity) for which it has been granted the right to access and use.

 

(c)           Each Party shall use commercially reasonable efforts to ensure
that only those of its personnel (or the personnel of the applicable Entity
affiliated with such Party) who are specifically authorized to have access to
the Rightside Systems or the Demand Media Systems, as applicable, gain such
access, and each Party shall use (and cause the Entities affiliated with such
Party to use) commercially reasonable efforts to prevent unauthorized access,

 

16

--------------------------------------------------------------------------------


 

use, destruction, alteration or loss of information contained therein, including
notifying its personnel (or the personnel of the applicable Entity affiliated
with such Party) of the restrictions set forth in this Agreement and of the
Security Regulations.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1            Further Assurances.  Subject to the limitations or other
provisions of this Agreement, (a) each Party shall use, and shall cause the
Entities affiliated with it to use, commercially reasonable efforts (subject to,
and in accordance with applicable Law) to take promptly, or cause to be taken
promptly, all actions, and to do promptly, or cause to be done promptly, and to
assist and cooperate with the other Party in doing, all things reasonably
necessary, proper or advisable to carry out the intent and purposes of this
Agreement, including using commercially reasonable efforts to perform all
covenants and agreements herein applicable to such Party or any Entity
affiliated with such Party and (b) neither Party will, nor will either Party
allow any Entity affiliated with it to, without the prior written consent of the
other Party, take any action which would reasonably be expected to prevent or
materially impede, interfere with or delay the provision of any Services
hereunder during the Agreement Term.  Without limiting the generality of the
foregoing, where the cooperation of third parties would be necessary in order
for a Party to completely fulfill its obligations under this Agreement, such
Party shall use commercially reasonable efforts to cause such third parties to
provide such cooperation.

 

Section 9.2                                    Amendments and Waivers.

 

(a)           Subject to Article V, this Agreement may be amended, modified or
supplemented only by an agreement in writing signed by both Parties.

 

(b)           Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party entitled to the benefit
thereof and any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized
representative of such Party.  No delay or failure in exercising any right,
power or remedy hereunder shall affect or operate as a waiver thereof; nor shall
any single or partial exercise thereof or any abandonment or discontinuance of
steps to enforce such a right, power or remedy preclude any further exercise
thereof or of any other right, power or remedy.  The rights and remedies
hereunder are cumulative and not exclusive of any rights or remedies that either
Party would otherwise have.

 

Section 9.3            Entire Agreement.  This Agreement, the Separation
Agreement, the other Ancillary Agreements and the Exhibits and Schedules
attached hereto and thereto, constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all prior written
and oral and all contemporaneous oral agreements and understandings with respect
to the subject matter hereof.

 

17

--------------------------------------------------------------------------------


 

Section 9.4            Third-Party Beneficiaries.  Except as provided in
Article V relating to Indemnitees, this Agreement is solely for the benefit of
the Parties and shall not be deemed to confer upon third parties those existing
without reference to this Agreement.

 

Section 9.5            Notices.  All notices, requests, permissions, waivers and
other communications hereunder shall be provided in accordance with the
provisions of Section 10.6 of the Separation Agreement.

 

Section 9.6            Counterparts; Electronic Delivery.  This Agreement may be
executed in multiple counterparts, each of which when executed shall be deemed
to be an original, but all of which together shall constitute one and the same
agreement.  Execution and delivery of this Agreement or any other documents
pursuant to this Agreement by facsimile or other electronic means shall be
deemed to be, and shall have the same legal effect as, execution by an original
signature and delivery in person.

 

Section 9.7            Titles and Headings.  Titles and headings to Sections and
Articles herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

 

Section 9.8            Severability.  If any term or other provision of this
Agreement or the Exhibits attached hereto is determined by a nonappealable
decision by a court, administrative agency or arbitrator to be invalid, illegal
any remedy, claim, liability, reimbursement, cause of action or other right in
excess of or incapable of being enforced by any rule of law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the court,
administrative agency or arbitrator shall interpret this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest extent possible.  If any sentence in this Agreement is so broad
as to be unenforceable, the provision shall be interpreted to be only so broad
as is enforceable.

 

Section 9.9            Assignability; Binding Effect.  Except as otherwise
expressly provided in this Agreement, neither Party may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, and any attempt to assign this Agreement without such consent shall
be void and of no effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

 

Section 9.10          Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Delaware, without regard to any conflicts of law provisions thereof that would
result in the application of the laws of any other jurisdiction.

 

Section 9.11          Construction.  This Agreement shall be construed as if
jointly drafted by the Parties, and no rule of construction or strict
interpretation shall be applied against either Party.  The Parties represent
that this Agreement is entered into with full consideration of any

 

18

--------------------------------------------------------------------------------


 

and all rights which the Parties may have.  The Parties have relied upon their
own knowledge and judgment and upon the advice of the attorneys of their
choosing.  The Parties have had access to independent legal advice, have
conducted such investigations they and their counsel thought appropriate, and
have consulted with such other independent advisors as they and their counsel
deemed appropriate regarding this Agreement and their rights and asserted rights
in connection therewith.  The Parties are not relying upon any representations
or statements made by the other Party, or such other Party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement. 
The Parties are not relying upon a legal duty, if one exists, on the part of the
other Party (or such other Party’s employees, agents, representatives or
attorneys) to disclose any information in connection with the execution of this
Agreement or its preparation, it being expressly understood that neither Party
shall ever assert any failure to disclose information on the part of the other
Party as a ground for challenging this Agreement.

 

Section 9.12          Performance.  Each Party shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary or Affiliate of such Party.

 

Section 9.13          Title and Headings.  Titles and headings to Sections and
Articles are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

 

Section 9.14          Exhibits.  The Exhibits attached hereto are incorporated
herein by reference and shall be construed with and as an integral part of this
Agreement to the same extent as if the same had been set forth verbatim herein.

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Transition Services Agreement
to be signed by their authorized representatives as of the date first above
written.

 

 

Demand Media, Inc.

 

 

 

By:

/S/ MEL TANG

 

Name: Mel Tang

 

Title: Chief Financial Officer

 

 

 

Rightside Group, Ltd.

 

 

 

By:

/S/ TARYN J. NAIDU

 

Name: Taryn J. Naidu

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RIGHTSIDE SERVICES

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEMAND MEDIA SERVICES

 

--------------------------------------------------------------------------------